944 So.2d 549 (2006)
Joshua WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2269.
District Court of Appeal of Florida, Third District.
December 27, 2006.
Joshua Williams, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before GERSTEN, GREEN, and RAMIREZ, JJ.
PER CURIAM.
We dismiss this appeal because orders denying motions to mitigate brought pursuant to Florida Rule of Criminal Procedure 3.800(c) are not appealable. See Jackson v. State, 936 So.2d 775 (Fla. 5th DCA 2006).
DISMISSED.